 



EXCHANGE AGREEMENT

 

Exchange Agreement, dated as of July 23, 2018, by and between Rennova Health,
Inc., a Delaware corporation (“Rennova”), and Alcimede LLC, a Delaware limited
liability company (“Alcimede”).

 

WHEREAS, on February 5, 2015, Alcimede loaned $3,000,000 to Medytox Solutions,
Inc., now a wholly-owned subsidiary of Rennova, and Alcimede was issued a
promissory note (the “Alcimede Note”);

 

WHEREAS, on June 29, 2015, Alcimede exercised options granted in October 2012 to
purchase 1,000,000 shares of Medytox common stock at an exercise price of $2.50
per share and the amount outstanding on the Alcimede Note was reduced in
satisfaction of the aggregate exercise price of $2,500,000;

 

WHEREAS, the current principal amount outstanding on the Alcimede Note is
$168,500 and an additional amount of accrued interest is also outstanding;

 

WHEREAS, pursuant to a Consulting Agreement (the “Consulting Agreement”) between
Rennova and Alcimede, Rennova owes additional amounts to Alcimede; and

 

WHEREAS, Alcimede desires to exchange the Alcimede Note (including the accrued
interest thereon) and an amount owed under the Consulting Agreement (such
amount, the “Consulting Debt”) (the amount outstanding under the Alcimede Note
and the Consulting Debt totaling, in the aggregate, $250,000) for 250,000 shares
of the newly-authorized Series J Convertible Preferred Stock of Rennova (the
“Shares”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the parties hereto shall exchange the Alcimede
Note and the Consulting Debt for the Shares. The exchange shall take place at
such date and time as the parties may agree (the “Closing Date”). Upon the
exchange, all of the obligations under the Alcimede Note and the obligations to
pay the Consulting Debt shall be extinguished.

 

2. Representations and Warranties of Rennova. Rennova hereby represents and
warrants to Alcimede that:

 

(a) Rennova is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) All corporate action on the part of Rennova necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
hereunder, have been taken on or prior to the date hereof. This Agreement is
validly authorized, executed and delivered by Rennova and constitutes the legal,
valid and binding obligation of Rennova enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

 

 

 



3. Representations and Warranties of Alcimede. Alcimede hereby represents and
warrants to Rennova that:

 

(a) Alcimede is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

(b) All company action on the part of Alcimede necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
hereunder, have been taken on or prior to the date hereof. This Agreement is
validly authorized, executed and delivered by Alcimede and constitutes the
legal, valid and binding obligation of Alcimede, enforceable against Alcimede in
accordance with its terms, except as such enforcement may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(c) Alcimede is acquiring the Shares, and the shares into which they are
convertible, for its own account only and not with view towards, or for sale in
connection with, the public sale or distribution thereof.

 

(d) Alcimede is an “accredited investor” as that term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act.

 

(e) Alcimede understands that the Shares and the shares into which they are
convertible are being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Rennova is relying in part upon the truth and accuracy
of, and Alcimede’s compliance with, the representations, warranties,
acknowledgements, and understandings of Alcimede set forth herein in order to
determine the availability of such exemptions and the eligibility of Alcimede to
acquire the Shares and the shares into which they are convertible.

 

2

 

 



(f) Alcimede and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of Rennova and materials
relating to the offer and issuance of the Shares and the shares into which they
are convertible which have been requested by Alcimede. Alcimede has had the
opportunity to review Rennova’s filings with the Securities and Exchange
Commission. Alcimede and its advisors, if any, have been afforded the
opportunity to ask questions of Rennova. Neither such inquiries nor any other
due diligence investigations conducted by Alcimede or its advisors, if any, or
its representatives shall modify, amend or affect Alcimede’s right to rely on
Rennova’s representations and warranties contained herein. Alcimede understands
that its investment in the Shares and the shares into which they are convertible
involves a high degree of risk. Alcimede has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares and the shares into which
they are convertible. Alcimede is relying solely on its own accounting, legal
and tax advisors, and not on any statements of Rennova or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Shares and the shares into which they are convertible and the
transactions contemplated by this Agreement.

 

(g) Alcimede understands that no United States, federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Shares or the shares into which they are convertible or
the fairness or suitability of the investment in the Shares or the shares into
which they are convertible nor have such authorities passed upon or endorsed the
merits of the offering of the Shares or the shares into which they are
convertible.

 

(Signatures on next page)

 

3

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  RENNOVA HEALTH, INC.         By: /s/ Sebastien Sainsbury   Name: Sebastien
Sainsbury   Title: Secretary         ALCIMEDE LLC         By: /s/ Seamus Lagan  
Name: Seamus Lagan   Title: Sole Manager

 

4

 

 

